DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
Claim 8 currently does NOT show the claim from which it depends from and reads “Error! Reference source not found.,”. In this instance claim 8 is believed to be dependent upon one of the prior claims 1-7 and will generally be examined and be rejected as being a dependent on one of those preceding claims; however, appropriate correction is required to accurately define its dependency. Claim 9 is also objected as being dependent on claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 of U.S. Patent No. 10,187,944. 

In regards to claim 1, claim 27 of the ‘944 patent discloses of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to (conduct) cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines; wherein, (in one of the plurality of start-up routines) when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to cause a single (only one) pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source (to attempt to render the thyristor conductive); wherein, (in another one of the plurality of start-up routines) when using a second start-up routine of the plurality of start-up routines, the control circuit is configured to cause a pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive, the control circuit further configured to conduct at least (another) one other pulse of current through the gate terminal of the thyristor after the firing time during the half-cycle of the AC power source, and wherein 
In regards to claim 17, claim 27 of the ‘944 patent discloses of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to (conduct) cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source - 43 -15-22664-P2 CT2 to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines, wherein, (in one of the plurality of start-up routines) when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to (conduct only one) cause a single pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive; wherein, (in another one of the plurality of start-up routines) when using a second start-up routine of the plurality of start-up routines, the control circuit is configured to cause a pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive, the control circuit further configured to conduct at least (another) one other pulse of current through the gate terminal of the thyristor after the firing time during the half-cycle of the AC power source, and wherein the control circuit is configured to perform (a first one of the plurality of start-up routines) the second start-up routine to turn on the electrical load, detect a fault condition while turning on the electrical load using (the first one of) the second start-up routine, and switch to (a second one of the plurality of start-up routines) the first start-up routine to turn on the electrical load. Claims 18 and 19 are also rejected as being dependent on claim 17.  
In regards to claim 20, claim 27 of the ‘944 patent discloses of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to (conduct) cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines, wherein, (in one of the plurality of start-up routines) when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to cause (conduct only one) a single pulse of current to be conducted through 
    
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844